Citation Nr: 1529265	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, claimed as a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The April 2005 rating decision determined the Veteran's claim of entitlement to service connection for a low back disability was not reopened because he had failed to submit new and material evidence.  In March 2011, the Board reopened the claim finding the Veteran had submitted new and material evidence and remanded it to the Agency of Original Jurisdiction (AOJ) for de novo review.  

In July 2011, the AOJ erroneously issued a supplemental statement of the case (SSOC) to the Veteran indicating his claim would not be reopened because he failed to submit new and material evidence regarding the claim, even though it had already been reopened by the Board's prior order in March 2011.  The Veteran submitted a timely substantive appeal after receiving the July 2011 SSOC, and the issue was recertified to the Board.  In April 2013, the Board remanded the Veteran's claim to the AOJ for the second time, noting the erroneous determination regarding new and material evidence in the July 2011 SSOC.  

The AOJ issued a second SSOC in July 2014 denying the Veteran's claim, relying on the findings of a June 2011 VA examiner.  In October 2014, the Board found a third remand was necessary as the June 2011 VA examination report had not been associated with the Veteran's claim file.  The Board also noted the Veteran had been granted Social Security Administration benefits during the pendency of his appeal and requested that the records be obtained.  The AOJ has completed the development directed by the Board's prior remand orders.  


FINDINGS OF FACT

The Veteran's current low back disability is the result on an injury during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records establish that he injured his low back after falling down a flight of stairs in January 1970.  Approximately two weeks after the initial injury, the Veteran sought treatment for low back pain when the previous injury was aggravated by marching.  In March 1970, the Veteran sought treatment for low back pain for a third time.  The treating physician did not note the aggravating factor, but referenced the prior fall in January 1970.  

The Veteran has continuously sought treatment for chronic low back pain and spasms since separating from service.  His VA and private treatment records document a history of low back symptoms for approximately forty years.  

In a June 1993 letter, a treating family nurse practitioner explained "it is not unusual for an injury of this type to be chronic and intermittent in nature" when addressing the in-service injury.  In a May 2004 opinion, a VA primary care physician, who had cared for the Veteran for the past 10 years, opined that the Veteran's current low back spasms were a result of the in-service injury.  The provider had reviewed the service treatment records.  

A June 2011 VA examiner found it is not likely that the Veteran's current low back disability was the result of the in-service fall; but the opinion of the Veteran's primary care provider is more persuasive, as they have been actively involved in the Veteran's continued treatment for the disability for several years.  Furthermore, the June 2011 VA examiner's opinion appears to be premised, at least in part, on the lack of treatment for the disability from March 1970 until the Veteran's separation from service in March 1973, but the examiner appears to have ignored his reports of pain and spasms following the last documented episode of in-service treatment in March 1970.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that VA medical examiner's conclusions were of "questionable probative value" because examiner failed to consider certain information).

As the most probative evidence supports the claim, service connection for a low back disability is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


